Citation Nr: 0334834	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-05 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel






INTRODUCTION

The veteran had active service from January 1966 to June 
1973, with multiple tours in Vietnam and for which action he 
received numerous awards as delineated in the claims file.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

The RO's rating action in August 2000 granted service 
connection for PTSD, and assigned a 30 percent rating from 
August 31, 1999, the date of the veteran's claim.  The 
veteran is contesting the disability evaluation that was 
assigned following that grant of service connection.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. 

The United States Court of Appeals for Veterans Claims (the 
Court) has observed that in the latter instance, evidence of 
the present level of the disability is of primary concern, 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing 
Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to 
the original assignment of a disability evaluation, VA must 
address all evidence that was of record from the date the 
filing of the claim on which service connection was granted 
(or from other applicable effective date).  See Fenderson, 12 
Vet. App. at 126-127.  

Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.  

However, from a practical standpoint, the Board finds that 
the decision rendered herein relates to the veteran's level 
of disability from the date of his claim and consideration of 
a staged rating is unnecessary.


FINDINGS OF FACT

1.  Adequate evidence necessary to render a decision on the 
veteran's claim has been obtained.  

2.  Recent evidence of record reflects that the veteran's 
PTSD results in significant occupational impairment and 
severe social impairment.

3.  The veteran's PTSD alone does not now result in total 
occupational and social impairment.



CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2003); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to its duty to assist 
a claimant with facts pertinent to his/her claim.  The 
veteran was notified of these provisions in a Statement of 
the Case.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date. 

Although it is clear that additional evidence may well be 
available, and weighing that with the nature of the decision 
herein, the Board is satisfied that the veteran's claim has 
been adequately developed so as to be fully supportive of a 
satisfactory resolution at this time.  It is unnecessary to 
prolong the appellate review for further searching for 
additional evidence.  In this regard, the Board notes that a 
great deal of the development in the case went to the issue 
of service connection rather than the rating of his 
disability at a given level of impairment.  Nonetheless, VA 
outpatient and examination records provide adequate evidence 
for the rating issue.


Factual Background

Prior clinical records and evaluative reports including 
occupational evidence and evaluations are in the file for 
comparative purposes.  Clinical records show since 1999, the 
veteran has been seen by a psychiatrist and/or a psychologist 
on a regular basis and undergoes counseling.  

On VA evaluation in early 1999, the veteran was reported to 
have nightmares and flashbacks and difficulty sleeping.  He 
said he had been hesitant to come forward to be treated 
appropriately, and to that point, had not before seen a 
psychiatrist.  The veteran said that he was so jumpy and 
nervous that he could not sleep.  He reported that he worked 
as a truck driver and mechanic.  He was seen for the initial 
interview accompanied by his wife.  It was reported that he 
had mood swings and was feeling considerable guilt in 
addition to his sleep problems.  The examiner diagnosed PTSD 
and assessed his Global Assessment of Functioning (GAF) at 
55.  

At the time of that evaluation, he had filled in a 
psychological review which is also of record.  He had had two 
jobs in the past 5 years and the longest he had worked at one 
job was for a period of 4 years.

In May 1999, the veteran was seen with similar complaints.  
He said that he was also confused and felt out of control.  
This had been present since service, but lately, it had 
gotten much worse and he did not understand why that had 
happened but it concerned him.  He sometimes would drink beer 
to help himself manage the situation.  

VA psychiatric evaluation in August 1999 revealed that he was 
having intrusive thoughts, nightmares and bad dreams, startle 
response, poor sleep and irritability among other symptoms.  
He said that his co-workers were sensitive to him and they 
knew that if they unexpectedly dropped something or made an 
unexpected noise, they needed to and tried to alert him so he 
would not have a bad reaction.  He said his wife was very 
supportive as well.  He had tried sleeping medication but 
this did not permit him to later wake up satisfactorily.  

He reported then and later that he continued to be depressed, 
and other symptoms continued at about the same level.  Later 
in 1999 he said that he was no longer doing much driving at 
work but doing more mechanic-type jobs.  He would "blow up" 
occasionally and asked the VA examiner to place him in anger 
management therapy.  

On VA examination in June 2000, the veteran gave an extensive 
inservice history.  He said that he had worked for years as a 
truck driver and mechanic and was very happy with his family 
situation, and his wife and kids who were very supportive of 
him.  He would drink a beer or two to calm down at night, 
more on weekends; and for entertainment they might go for car 
rides.  He had a long history of depression. 

The veteran said that for years he had been troubled by 
nightmares and dreams, including about being back in Vietnam, 
and with those he would wake up and his wife would have to 
wipe his face.  He said he was unable to trust people.  He 
became very emotional when talking about his service 
experiences.  He said he tried to keep his anger inside.  The 
examiner felt that his accurate diagnosis was PTSD and that 
the GAF was about 62.





Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2003).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, op. cit.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2003).

The veteran's PTSD has been evaluated as 30 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  The 
next higher rating, a 50 percent rating contemplates symptoms 
reflecting occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing effective 
work and social relationships.

In order to obtain a 70 percent disability rating, the 
veteran's symptoms need to approximate a showing of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); or an inability to establish and maintain effective 
relationships.

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.


Analysis

There is some ongoing clinical outpatient evidence as well as 
a special VA psychiatric examination report in this case upon 
which to assess the veteran's current industrial capacities 
as impacted by his PTSD.  It is noteworthy that a great deal 
of development took place in this case with regard to the 
grant of service connection, but nonetheless, there is an 
adequate clinical basis for addressing the rating questions 
at this time.  

From the outset, the Board also notes the veteran's 
industrial history and his long-time job as truck driver and 
mechanic.  He admits, and there is no reason to doubt, that 
his fellow workers are well aware of his problems with PTSD 
and unexpected noises, etc., and have accommodated his 
startle response and anger, etc.; in this, he has been very 
fortunate.  Nonetheless, the veteran is no longer driving but 
rather more predominantly working in his mechanic role.

It should also be noted that the veteran has been very 
fortunate to have a wife of some long-standing who has 
accommodated him and his problems, as has the rest of his 
family.

However, while he was perhaps unable to continue in the 
"driving" line of work, he has in fact been able to continue 
working as a mechanic.  He does not argue, and the evidence 
does not support, that that job is marginal, so it can be 
stipulated at this time that he is working and cannot be 
described as unemployed or marginally employed.  Accordingly, 
he is not entitled to a 100 percent rating under the Code.

All in all, the Board is aware that the criteria of 
Diagnostic Code 9411 do not include specific words like 
"moderate" or "severe," but the Board finds that the degree 
of the veteran's disability resembles at least the criteria 
for a 50 percent evaluation because of a restricted affect, 
mood disturbances, and difficulty in establishing social 
relationships.  In this regard, the more appropriate and 
ongoing GAF appears to be that which was in the low 50's.

However, the Board also notes that the veteran's social 
impairment goes beyond mere "difficulty"; he has been shown 
to be quite socially isolated and inclined to avoid 
situations that might trigger unpleasant recollections.  
Indeed, the Board finds that the veteran is unable to 
establish and maintain effective relationships.  This finding 
can provide a basis for a 70 percent evaluation under 
Diagnostic Code 9411.

Rather, the veteran's disability picture falls somewhere 
between that contemplated by a 50 percent evaluation and the 
criteria for a 70 percent evaluation, and after resolving all 
doubt in the veteran's favor, the Board concludes that a 70 
percent evaluation is appropriate for his service-connected 
PTSD.  To that extent, the appeal is granted.

Extraschedular Consideration

Finally, as indicated above, the Board has based its decision 
in this case upon the applicable provisions of the VA's 
Schedule for Rating Disabilities.  The veteran has submitted 
no evidence showing that his service-connected PTSD has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal. As indicated above, the veteran 
remains employed.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2003), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



